We do not agree with the opinion of the court. It is in direct conflict with former decisions of this court, and while the opinion does not expressly mention them, it overrules them all upon the question of collateral attack upon a decree of adoption. These are: Barnard v. Barnard, 119 Ill. 92; Kennedy
v. Borah, 226 id. 243; Sullivan v. People, 224 id. 468;VanMatre v. Sankey, 148 id. 536; In the Matter of Bohn, 308 id. 214; Hopkins v. Gifford, 309 id. 363.
It seems to us stability in the repeated decisions of this court is of great importance, and only an extreme case, if any, would justify departure from a rule of forty years' standing. *Page 241